EXHIBIT 10.1
 
 
 
 

 
CHARMING SHOPPES
 
VARIABLE DEFERRED COMPENSATION PLAN
 
FOR EXECUTIVES
 
Amended and Restated Effective January 1, 2005
 


 
 
 

--------------------------------------------------------------------------------

 

CHARMING SHOPPES 
VARIABLE DEFERRED COMPENSATION PLAN
FOR EXECUTIVES
 
Amended and Restated Effective January 1, 2005
 
TABLE OF CONTENTS
 
Article 1
 
Preamble
 
1
 
Article 2
 
Definitions
 
2
 
Article 3
 
Administration of the Plan
 
9
 
Article 4
 
Participation
 
9
 
Article 5
 
Distribution Option Accounts
 
14
 
Article 6
 
Benefits to Participants
 
16
 
Article 7
 
Disability
 
19
 
Article 8
 
Survivor Benefits
 
20
 
Article 9
 
Emergency Benefit
 
21
 
Article 10
 
Miscellaneous
 
21
 







   -i-  



 
 

--------------------------------------------------------------------------------

 




CHARMING SHOPPES 
VARIABLE DEFERRED COMPENSATION PLAN
FOR EXECUTIVES
 
Amended and Restated Effective January 1, 2005
 
ARTICLE 1  
 
Preamble
 
1.1  Purpose. The purpose of the Charming Shoppes Variable Deferred Compensation
Plan for Executives (the “Plan”) is to provide a means whereby Charming Shoppes,
Inc. (hereinafter referred to as “Charming Shoppes”) may afford increased
financial security, on a tax-favored basis, to a select group of key management
employees of the Company who have rendered and continue to render valuable
services to the Company which constitute an important contribution towards the
Company’s continued growth and success, by providing for additional future
compensation so that such employees may be retained and their productive efforts
encouraged.
 
1.2  Amended and Restated Plan. The Company hereby amends and restates the Plan,
effective January 1, 2005. The Plan was previously amended and restated on
several occasions, and the Limited and Lane Bryant deferred compensation plans
were merged with and into the Plan. The Plan is further amended to merge the
Arizona Mail Order Company, Inc. 2005 Deferred Compensation Plan (the “Arizona
Mail Order 2005 Plan”) with and into the Plan, effective March 1, 2006. Any
individual who is or becomes an Eligible Employee on or after January 1, 2005,
and who wishes to participate in the Plan, shall be subject to the terms and
conditions as set forth herein on or after that date.
 
1.3  Grandfathered Accounts. This January 1, 2005 amendment and restatement
shall not affect Grandfathered Accounts (as defined below), which shall continue
to be subject to, and governed by, the terms of the relevant plan as in effect
on December 31, 2004, as set forth on the attached Exhibit A (Charming Shoppes
Inc. Deferred Compensation Plan for Executives) and Exhibit B (Arizona Mail
Order Company, Inc. Deferred Compensation Plan).
 
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 2  
 
Definitions
 
For ease of reference, the following definitions will be used in the Plan:
 
2.1  Affiliate. “Affiliate” means any firm, partnership, or corporation that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the Company. “Affiliate” also
includes any other organization similarly related to the Company that is
designated as such by the Board.
 
2.2  Base Salary. “Base Salary” means with respect to a Participant for any Plan
Year such Participant’s annual base salary, before deferral pursuant to this
Plan or any agreement or any other plan of the Company whereby compensation is
deferred, including, without limitation, a plan whereby compensation is deferred
in accordance with Code Section 401(k) or reduced in accordance with Code
Section 125. Any amount once taken into account as Base Salary for purposes of
this Plan shall not be taken into account thereafter.
 
2.3  Base Salary Deferral. “Base Salary Deferral” means that portion of Base
Salary as to which an Eligible Employee has made an election pursuant to Article
4.
 
2.4  Beneficial Owner, Beneficially Owns and Beneficial Ownership. “Beneficial
Owner, Beneficially Owns and Beneficial Ownership” shall have the meanings
ascribed to such terms for purposes of Section 13(d) of the Securities Exchange
Act of 1934 and the rules thereunder, except that, for purposes of this
definition, “Beneficial Ownership” (and the related terms) shall include Voting
Securities that a Person has the right to acquire pursuant to any agreement, or
upon exercise of conversion rights, warrants, options or otherwise, regardless
of whether any such right is exercisable within 60 days of the date as of which
Beneficial Ownership is to be determined.
 
2.5  Beneficiary. “Beneficiary” means the person or persons designated as such
in accordance with Section 10.3.
 
2.6  Board. “Board” means the Board of Directors of Charming Shoppes, Inc.
 
2.7  Bonus Compensation. “Bonus Compensation” means with respect to a
Participant for any Plan Year such Participant’s annual bonus compensation
before deferral pursuant to this Plan or any agreement or any other plan of the
Company whereby compensation is deferred, including, without limitation, a plan
whereby compensation is deferred in accordance with Code Section 401(k) or
reduced in accordance with Code Section 125. “Bonus Compensation” also means
with respect to a Participant for any Plan Year such Participant’s award from
the Charming Shoppes, Inc. Long-Term Incentive Program before deferral pursuant
to this Plan. Any amount once taken into account as Bonus Compensation for
purposes of this Plan shall not be taken into account thereafter.
 
2.8  Bonus Compensation Deferral. “Bonus Compensation Deferral” means that
portion of Bonus Compensation as to which an Eligible Employee has made an
election pursuant to Article 4.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.9  Break in Service. “Break in Service” means a Vesting Year during which a
Participant is not credited with more than 500 Hours of Service.
 
Change of Control. “Change of Control” means and shall be deemed to have
occurred if:


(a) any Person, other than the Company or a Related Party, acquires directly or
indirectly the Beneficial Ownership of any Voting Security and immediately after
such acquisition such Person has, directly or indirectly, the Beneficial
Ownership of Voting Securities representing 20 percent or more of the total
voting power of all the then-outstanding Voting Securities; or


(b) those individuals who as of the day after the Charming Shoppes, Inc.’s
annual shareholders meeting in the Plan Year prior to the determination
constitute the Board or who thereafter are elected to the Board and whose
election, or nomination for election, to the Board was approved by a vote of at
least two-thirds (2/3) of the directors then still in office who either were
directors as of the day after the Charming Shoppes, Inc.’s annual shareholders
meeting in the Plan Year prior to the determination or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the members of the Board ; or


(c) consummation of a merger, consolidation, recapitalization or reorganization
of Charming Shoppes, Inc., a reverse stock split of outstanding Voting
Securities, or an acquisition of securities or assets by Charming Shoppes, Inc.
(a “Transaction”), or consummation of such a Transaction if shareholder approval
is not obtained, other than a Transaction which would result in the holders of
Voting Securities having at least 80 percent of the total voting power
represented by the Voting Securities outstanding immediately prior thereto
continuing to hold Voting Securities or voting securities of the surviving
entity having at least 60 percent of the total voting power represented by the
Voting Securities or the voting securities of such surviving entity outstanding
immediately after such transaction and in or as a result of which the voting
rights of each Voting Security relative to the voting rights of all other Voting
Securities are not altered; or


(d) the complete liquidation of Charming Shoppes, Inc. or sale or disposition by
Charming Shoppes, Inc. of all or substantially all of Charming Shoppes, Inc.’s
assets other than any such transaction which would result in Related Parties
owning or acquiring more than 50 percent of the assets owned by Charming
Shoppes, Inc. immediately prior to the transaction.


2.10  Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
 
2.11  Committee. “Committee” means the persons appointed by Charming Shoppes,
Inc. to administer the Plan.
 
 
 
3

--------------------------------------------------------------------------------

 
 
2.12  Company. “Company” means Charming Shoppes, Inc. and any Affiliate which is
authorized by the Board to adopt the Plan and cover its Eligible Employees and
whose designation as such has become effective upon acceptance of such status by
the board of directors of the Affiliate. An Affiliate may revoke its acceptance
of such designation at any time, but until such acceptance has been revoked, all
the provisions of the Plan and amendments thereto shall apply to the Eligible
Employees of the Affiliate. In the event the designation is revoked by the board
of directors of an Affiliate, the Plan shall be deemed terminated only with
respect to such Affiliate.
 
2.13  Company Stock. “Company Stock” means shares of common stock of Charming
Shoppes, Inc.
 
2.14  Disabled. “Disabled” means a mental or physical condition which qualifies
a Participant for benefits under the Charming Shoppes Long Term Disability Plan.
 
2.15  Distribution Option. “Distribution Option” means the two distribution
options which are available under the Plan, consisting of the Retirement
Distribution Option and the In-Service Distribution Option.
 
2.16  Distribution Option Account. “Distribution Option Account” or “Account”
means, with respect to a Participant, the Retirement Distribution Account and/or
the In-Service Distribution Account established on the books of account of the
Company, pursuant to Section 5.1.
 
2.17  Earnings Crediting Options. “Earnings Crediting Options” means the options
selected by the Participant from time to time pursuant to which earnings are
credited to the Participant’s Distribution Option Accounts.
 
2.18  Effective Date. “Effective Date” means the effective date of the Plan as
amended and restated, which is January 1, 2005.
 
2.19  Eligible Employee. “Eligible Employee” means an Employee who is a member
of the group of selected management and/or highly compensated Employees of the
Company designated by the Company’s Chief Executive Officer as eligible to
participate in the Plan.
 
2.20  Employee. “Employee” means any person employed by the Company or an
affiliate on a regular full-time salaried basis or who is an officer of the
Company or an affiliate.
 
2.21  End Termination Date. “End Termination Date” means the date of termination
of a Participant’s Service with the Company and its Affiliates.
 
2.22  Enrollment Agreement. “Enrollment Agreement” means the written
authorization form which an Eligible Employee files with the Committee to
participate in the Plan.
 
 
 
4

--------------------------------------------------------------------------------

 
 
2.23  Equity Plans. “Equity Plans” means Charming Shoppes, Inc.’s 1993 Employees
Stock Incentive Plan, 1999 Associates Stock Incentive Plan, 2000 Associates
Stock Incentive Plan and 2004 Stock Award and Incentive Plan and any similar
plan adopted by Charming Shoppes, Inc after the Effective Date.
 
2.24  Excess Compensation. “Excess Compensation” means amounts of Base Salary
and Bonus Compensation equal to the excess, if any, of (a) the sum of the
Participant’s Base Salary and Bonus Compensation over (b) the maximum amount of
compensation permitted to be taken into account under the terms of the Savings
Plan.
 
2.25  Fair Market Value. “Fair Market Value” with respect to Company Stock
means: (i) if the Company Stock is publicly traded, then the Fair Market Value
per share shall be determined as follows: (A) if the principal trading market
for the Company Stock is a national securities exchange or the Nasdaq Stock
Market, Inc.(“Nasdaq”) the last reported sale price thereof on the relevant date
or (if there were no trades on that date) the latest preceding date upon which a
sale was reported, or (B) if the Company Stock is not principally traded on such
exchange or market, the mean between the last reported “bid” and “asked” prices
of Company Stock on the relevant date, as reported on Nasdaq or, if not so
reported, as reported by the National Daily Quotation Bureau, Inc. or as
reported in a customary financial reporting service, as applicable and as the
Board determines; or (ii) if the Company Stock is not publicly traded or, if
publicly traded, is not subject to reported transactions or “bid” or “asked”
quotations as set forth below, the Fair Market Value per share shall be as
determined by the Committee.
 
2.26  Grandfathered Account. “Grandfathered Account” means that portion of an
Eligible Employee’s Distribution Option Account that was earned and vested as of
December 31, 2004, and shall include earnings credited to such amount under the
terms of the Plan. The term “Grandfathered Account” includes the account balance
of an Eligible Employee who was a participant under the Charming Shoppes
Deferred Compensation Plan as in effect on December 31, 2004 or the Arizona Mail
Order Company, Inc. Deferred Compensation Plan that was earned and fully vested
as of December 31, 2004. The Grandfathered Account shall be calculated in
accordance with section 409A of the Code. The Company shall maintain a separate
record of Grandfathered Accounts. All Grandfathered Accounts, other than
Grandfathered Accounts with respect to account balances under the Arizona Mail
Order Company, Inc. Deferred Compensation Plan, shall be subject to, and
governed by, the terms of the Plan as in effect on December 31, 2004, attached
hereto as Appendix A. Grandfathered Accounts with respect to account balances
under the Arizona Mail Order Company, Inc. Deferred Compensation Plan, shall be
subject to, and governed by, the terms of the Arizona Mail Order Company, Inc.
Deferred Compensation Plan as in effect on December 31, 2004, attached hereto as
Appendix B.
 
 
 
5

--------------------------------------------------------------------------------

 
 
2.27  Hour of Service. “Hour of Service” means each hour for which an Employee
is directly or indirectly paid or entitled to be paid by the Company or an
Affiliate for the performance of employment duties and each hour for which back
pay, irrespective of mitigation of damages, has been either awarded or agreed to
by the Company or an Affiliate. These hours shall be credited to an Employee for
the computation period during which his or her employment duties were performed
or to which a back pay agreement or award pertains irrespective of when payment
is made. No Employee shall be credited with duplicate Hours of Service as a
result of a back pay agreement or award. An Employee shall also be credited with
one Hour of Service for each hour for which the Employee is directly or
indirectly paid, or entitled to payment, by the Company or an Affiliate on
account of a period during which no duties are performed due to vacation,
holiday, illness, incapacity, disability, layoff, jury duty or Leave of Absence;
provided, however, that not more than 501 Hours of Service shall be credited to
an Employee under this sentence on account of any single, continuous period
during which the Employee performs no duties, and provided further that no
credit shall be given if payment is made or due under a plan maintained solely
for the purpose of complying with applicable workers’ compensation, unemployment
compensation or disability insurance laws, or is made solely to reimburse an
Employee for medical or medically related expenses incurred by the Employee.
 
(a)  For purposes of determining the number of Hours of Service completed in any
applicable computation period, the Committee may maintain accurate records of
actual hours completed for all Employees. The number of Hours of Service to be
credited to an Employee for periods during which no employment duties are
performed shall be determined in accordance with sections 2530.200b-2(b) and
2530.200b-2(c) of the Department of Labor regulations in Title 29 of the Code of
Federal Regulations.
 
(b)  If the Committee does not maintain records of actual Hours of Service, an
Employee shall be credited with 45 Hours of Service for each week in which such
Employee would otherwise be credited with at least one Hour of Service.
 
(c)  Solely for the purpose of preventing a Break in Service, an Employee shall
be credited with Hours of Service during an absence by reason of:
 
(i)  the pregnancy of the Employee;
 
(ii)  the birth of a child of the Employee;
 
(iii)  the placement of a child with the Employee in connection with the
adoption of such child by the Employee; or
 
(iv)  for purposes of caring for a child beginning immediately after such birth
or placement;
 

 
6

--------------------------------------------------------------------------------

 

provided the Employee shall, during the period of his or her absence, be
credited with the number of Hours of Service which would have been credited to
him at his or her normal work rate but for such absence, or, if the number of
Hours of Service based on a normal rate is indeterminable, the Employee shall be
credited with eight Hours of Service per day of such absence. Notwithstanding
the foregoing, the Employee shall be credited with no more than 501 Hours of
Service during said absence. These hours shall be credited to the Break in
Service computation period in which the absence began if necessary to avoid a
Break in Service or, if not necessary, then to the following computation period.
The Employee shall be responsible for reporting to the Committee any Hours of
Service that are to be credited under this Section 2.28. Nothing contained in
the Section shall be deemed to expand or extend any maternity or paternity leave
policy of the Company or an Affiliate.
 
2.28  In-Service Distribution Account. “In-Service Distribution Account” means
the Account maintained for a Participant to which Base Salary Deferrals and/or
Bonus Compensation Deferrals and Matching Contributions are credited pursuant to
the Participant’s election in accordance with Section 4.1.
 
2.29  In-Service Distribution Option. “In-Service Distribution Option” means the
Distribution Option pursuant to which benefits are payable in accordance with
Section 6.3.
 
2.30  Leave of Absence. “Leave of Absence” means any temporary absence from
employment authorized by the Company or an Affiliate based on its normal
practices.
 
2.31  Matching Contributions. “Matching Contributions” are those credited to a
Participant’s Distribution Option Accounts by the Company pursuant to Section
4.4.
 
2.32  Matching Units. “Matching Units” are those credited to a Participant’s
Distribution Option Accounts by the Company pursuant to Section 4.6(d).
 
2.33  Participant. “Participant” means an Eligible Employee who has filed a
completed and executed Enrollment Agreement with the Committee or its designee
and is participating in the Plan in accordance with the provisions of Article 4.
A Participant shall also mean an Eligible Employee who was a participant under
the Limited Plan, the Lane Bryant Plan and/or the Arizona Mail Order 2005 Plan
with respect to any prior account balances in such plans that are consolidated
under this Plan.
 
2.34  Person. “Person” shall have the meaning ascribed for purposes of Section
13(d) of the Exchange Act and the rules thereunder.
 
2.35  Plan. “Plan” means this plan, called the Charming Shoppes Variable
Deferred Compensation Plan for Executives, as amended from time to time.
 
2.36  Plan Year. “Plan Year” means the 12 month period beginning on each January
1 and ending on the following December 31.
 
 
 
7

--------------------------------------------------------------------------------

 
 
2.37  Related Party. “Related Party” means (a) a majority-owned subsidiary of
Charming Shoppes, Inc.; or (b) a trustee or other fiduciary holding securities
under an employee benefit plan of Charming Shoppes or any majority-owned
subsidiary of Charming Shoppes, Inc.; or (c) a corporation owned directly or
indirectly by the shareholders of Charming Shoppes, Inc. in substantially the
same proportion as their ownership of Voting Securities.
 
2.38  Retirement. “Retirement” means the termination of the Participant’s
Service with the Company and its Affiliates (for reasons other than death) at or
after attainment of age 65, or, if the Participant has 10 or more years of
Service, at or after attainment of age 55.
 
2.39  Retirement Distribution Account. “Retirement Distribution Account” means
the Account maintained for a Participant to which Base Salary Deferrals, Bonus
Compensation Deferrals, and Matching Contributions are credited pursuant to the
Participant’s election in accordance with Section 4.1 and to which Company Stock
Units and/or Matching Units, if any, are credited in accordance with Section
4.6.
 
2.40  Retirement Distribution Option. “Retirement Distribution Option” means the
Distribution Option pursuant to which benefits are payable in accordance with
Section 6.2.
 
2.41  Savings Plan. “Savings Plan” means the Charming Shoppes, Inc. Employees’
Retirement Savings Plan.
 
2.42  Service. “Service” means the period of time during which an employment
relationship exists between an Employee and the Company or an affiliate,
including any period during which the Employee is on an approved leave of
absence, whether paid or unpaid.
 
2.43  Unit. “Unit” means a phantom share of Company Stock, which is credited to
a Participant’s Retirement Distribution Account as described in Section 4.6.
 
2.44  Vesting or Vested. “Vesting” or “Vested” refers to the Participant’s
permanent ownership rights to amounts credited to the Participant’s account
under this plan.
 
2.45  Vesting Year. “Vesting Year” means the twelve consecutive month period
beginning with a Participant’s date of hire.
 
2.46  Voting Securities. “Voting Securities” means any securities of Charming
Shoppes which carry the right to vote generally in the election of directors.
 
2.47  Year of Service. A “Year of Service” for Vesting purposes is a
twelve-month period beginning on a Participant’s date of hire. If a Participant
incurs a Break in Service, his Years of Service before that Break in Service
(and not disregarded by reason of any prior Break in Service) shall be taken
into account only if following the Break in Service the Participant completes
one Year of Service, and:
 
(a)  before the Break in Service the Participant had a Vested interest in his or
her accrued benefits under the Plan; or
 
 
 
8

--------------------------------------------------------------------------------

 
 
(b)  the aggregate number of the Participant’s consecutive Breaks in Service is
less than five.
 
 
ARTICLE 3  
 
Administration of the Plan
 
3.1  Committee. The Committee is hereby authorized to administer the Plan and
establish, adopt, or revise such rules and regulations as it may deem necessary
or advisable for the administration of the Plan. The Committee shall have
discretionary authority to construe and interpret the Plan, to make
determinations, including factual determinations, and to determine the rights,
if any, of Participants and Beneficiaries under the Plan. The Committee’s
resolution of any matter concerning the Plan shall be final and binding upon any
Participant and Beneficiary affected thereby.  Members of the Committee shall be
eligible to participate in the Plan while serving as members of the Committee,
but a member of the Committee shall not vote or act upon any matter which
relates solely to such member’s interest in the Plan as a Participant.
 
 
ARTICLE 4  
 
Participation
 
4.1  Election to Participate.
 
(a)  Annual Elections. Annually, and in accordance with Code section 409A, all
Eligible Employees will be offered the opportunity to defer Base Salary and
Bonus Compensation to be earned in the following Plan Year. Any Eligible
Employee may enroll in the Plan effective as of the first day of a Plan Year by
filing a completed and fully executed Enrollment Agreement with the Committee
before the beginning of such Plan Year. Notwithstanding the foregoing, an
Eligible Employee may defer that portion of Bonus Compensation attributable to
an award from the Charming Shoppes, Inc. Long-Term Incentive Program, provided
such election is made in accordance with Code section 409A and is made no later
than six months before the end of the performance period attributable to such
award, or such other time as determined by the Committee.
 
(b)  Enrollment Agreement.
 
(i)  Pursuant to an Enrollment Agreement, a Participant shall irrevocably elect
(a) the whole percentage of Base Salary and Bonus Compensation that will be
deferred for a Plan Year, and (b) the Distribution Option Accounts to which such
deferred amounts will be credited. A Participant may elect to defer up to 77% of
Base Salary (or up to 80% of Base Salary, in the case of Excess Compensation) or
up to 100% of Bonus Compensation for the Plan Year, calculated in each case
after required payroll tax deductions. However, any election by a Participant to
defer Base Salary or Bonus Compensation for any Plan Year by less than 2%, or
such other amount as the Committee may determine from time to time, shall not be
given effect. The Enrollment Agreement shall be in such form, and the deferral
election shall be made at such time, as the Committee directs, in accordance
with Code section 409A.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)  In each Enrollment Agreement, the Participant shall allocate his or her
Base Salary Deferral and/or Bonus Compensation Deferral (and related Matching
Contributions) for the Plan Year between the Distribution Options described in
Section 5.2 ( i.e., Retirement Distribution Option or In-Service Distribution
Option) in increments of one percent, provided, however that 100 percent of such
deferrals and Matching Contributions may be allocated to one or the other of the
Distribution Options. Once made, such allocation shall be irrevocable.
 
(iii)  Each Enrollment Agreement filed by an Eligible Employee shall also set
forth the Participant’s election as to the time and manner of distribution from
the Retirement Distribution Account and/or In-Service Distribution Account of
all amounts to be credited to such Accounts for the Plan Year under the
Enrollment Agreement (and earnings thereon) in accordance with the rules set
forth under Article 6.
 
4.2  Acknowledgement of Committee’s Authority. A Participant’s execution of the
Enrollment Agreement shall also constitute acknowledgment that all decisions,
interpretations and determinations by the Committee shall be final and binding
on the Company, Affiliates, Participants, Beneficiaries and any other persons
having or claiming an interest thereunder.
 
4.3  New Eligible Employees. The Committee may, in its discretion, permit
Eligible Employees who are hired by the Company after the beginning of a Plan
Year to enroll in the Plan for that Plan Year by filing a completed and fully
executed Enrollment Agreement, in accordance with Section 4.1, as soon as
practicable following the date the Employee becomes an Eligible Employee but, in
any event, within 30 days after such date. Any election by an Eligible Employee,
pursuant to this Section, to defer Base Salary and/or Bonus Compensation shall
apply only to such amounts as are earned by the Eligible Employee after the date
on which such Enrollment Agreement is filed, consistent with Code section 409A.
 
4.4  Matching Contributions.
 
(i)  An Eligible Employee who elects to participate in the Plan pursuant to
Section 4.1 and/or Section 4.3 shall be eligible to receive Matching
Contributions by the Company if, and only when, such Eligible Employee is
eligible to receive matching contributions under the Savings Plan. The amount of
such Matching Contributions for a Plan Year shall be 50% of the Base Salary
Deferrals and Bonus Compensation Deferrals made under this Plan to the extent
that such deferrals do not exceed 3% of Base Salary and Bonus Compensation;
provided, however, that, for deferrals with respect to Excess Compensation,
Matching Contributions (at the rate of 50%) will be made to the extent that such
deferrals do not exceed 6% of Base Salary and Bonus Compensation.
 
(b)  Matching Contributions will be credited to the Distribution Option Account
to which the matched Base Salary Deferrals or Bonus Compensation Deferrals are
credited. Matching Contributions will be credited as frequently as determined by
the Committee, acting on behalf of the Company, but in any event at least once
per year. Matching Contributions will be credited as soon as practicable for a
Participant’s final year of participation.
 
 
 
10

--------------------------------------------------------------------------------

 
 
4.5  Transfer of Limited Plan, Lane Bryant Plan and/or Arizona Mail Order 2005
Plan Balances. Accounts shall be established under this Plan for the former
participants in the Limited Plan, Lane Bryant Plan and Arizona Mail Order 2005
Plan who had accounts under those plans as of the effective date of the merger
of the applicable plan into this Plan. An Eligible Employee who was a
participant under the Limited Plan or the Lane Bryant Plan shall have his or her
prior balances under such plans consolidated and credited to a Retirement
Distribution Account for such individual. The Earnings Crediting Options
available under Article 5 shall apply to such account. Former participants in
the Lane Bryant Plan shall also have available to them a hypothetical investment
alternative provided under the Lane Bryant Plan as determined by the Committee
for their accounts transferred from the Lane Bryant Plan. With respect to an
Eligible Employee who was a participant under the Arizona Mail Order 2005 Plan,
the Eligible Employee’s prior account balances that were credited to an
in-service account shall be credited to an In-Service Distribution Account under
this Plan and all other prior account balances shall be credited to a Retirement
Distribution Account under this Plan. The Earnings Crediting Options available
under Article 5 shall apply to such accounts.
 
4.6  Company Stock Deferrals; Units; Matching Units.
 
(a)  Eligibility for Deferral of Company Stock. The Company, in its sole and
absolute discretion, may permit selected Eligible Employees to elect to defer
all or a portion of the shares of Company Stock that they would otherwise
receive upon the lapse of restrictions applicable to the restricted stock awards
or restricted stock unit awards made to such Eligible Employees under one or
more of the Equity Plans. Company Stock may only be deferred into a Retirement
Distribution Account.
 
(b)  Form and Timing of Election. An election to defer Company Stock must be
made on such date as the Committee may specify in accordance with Code section
409A. An Eligible Employee may make an election by filing a completed and fully
executed Enrollment Agreement with the Committee. In no event may an Eligible
Employee revoke his or her election to defer receipt of all or part of his
Company Stock once made.
 
(c)  Deferral of Company Stock. Upon receipt by the Committee of an Eligible
Employee’s completed and executed Enrollment Agreement for the deferral of
Company Stock, the Company shall credit the Eligible Employee’s Retirement
Distribution Account with a number of Units equal to the number of shares of
Company Stock that the Eligible Employee elected to defer. If the Eligible
Employee elected to defer a restricted stock award, the restricted stock award
shall be cancelled with respect to the number of shares of Company Stock that
the Eligible Employee elected to defer.
 
(d)  Matching Units. Matching Units shall be credited to an Eligible Employee’s
Retirement Distribution Account as follows:
 
 
 
11

--------------------------------------------------------------------------------

 
 
(i)  If an Eligible Employee elects to defer Company Stock, the Committee will
determine whether the value of the deferred Company Stock upon vesting, when
aggregated with all other compensation payable to the Eligible Employee for the
fiscal year in which such vesting occurs (including amounts deferred from
current compensation for the fiscal year under this Plan to a Retirement
Distribution Account), would have otherwise (if not deferred) been in excess of
Code section 162(m)’s limit on deductible compensation (the “162(m) limit”). If
the 162(m) limit would have been exceeded for the year in which the deferred
Company Stock vests, the Company shall credit to such Eligible Employee’s
Retirement Distribution Account a Unit equivalent to two-tenths of a share of
Company Stock for every share of Company Stock that the Eligible Employee
elected to defer (but only to the extent that such shares would have otherwise
cause the Eligible Employee’s compensation to exceed the 162(m) limit). The
Matching Unites shall be credited such that for every five shares of Company
Stock an Eligible Employee elects to defer (but only to the extent that such
shares would have otherwise caused the Eligible Employee’s compensation to
exceed the 162(m) limit), the Company shall credit a number of Units equivalent
to one whole share of Company Stock to such Eligible Employee’s Retirement
Distribution Account.
 
(ii)  For every dollar of cash compensation (Base Salary and Bonus Compensation)
that an Eligible Employee elects to defer under the Plan to his or her
Retirement Distribution Account, that, when aggregated with all other
compensation payable to the Eligible Employee for the fiscal year, would have
been in excess of the 162(m) limit (including the value of any deferred Company
Stock under this Plan that vests during the fiscal year), the Company shall
credit Matching Units at a rate of 20% of the excess amount to the Eligible
Employee’s Retirement Distribution Account as follows: The Company shall credit
such Eligible Employee’s Retirement Distribution Account with a number of Units
of Company Stock calculated by dividing 20% of the amount of such cash
compensation in excess of the 162(m) limit by the Fair Market Value of Company
Stock on the last day of the fiscal year as of which the Matching Units are
credited to the Retirement Distribution Account pursuant to subsection (iii)
below. An Eligible Employee will not receive Matching Units with respect to any
compensation that is deferred to an In-Service Distribution Account.
 
(iii)  Matching Units shall be credited to the Eligible Employee’s Retirement
Distribution Account as of the last day of the fiscal year of the Company for
which the deferred Company Stock or cash compensation would otherwise have been
deductible by the Company, after it is determined whether and to what extent an
Eligible Employee’s compensation would have exceeded the 162(m) limit had no
deferral of Company Stock or cash compensation been made. If an Eligible
Employee defers a combination of Company Stock, Base Salary and Bonus
Compensation and only a portion of such compensation would exceed the 162(m)
limit, Matching Units shall be applied to such compensation in excess of the
162(m) limit in the following order: (i) Company Stock deferrals, (ii) Base
Salary deferrals and (iii) Bonus Compensation deferrals.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(e)  Dividends. If dividends are declared with respect to shares of Company
Stock, the amount of the dividend that would have been distributed with respect
to the Units allocated to a Participant’s Retirement Distribution Account, had
each such whole Unit been a share of Company Stock, shall be converted into
additional Units based on the Fair Market Value of the Company Stock on the date
the dividend is paid. The additional Units shall be credited to a Participant’s
Retirement Distribution Account as of the date the dividends are paid. All Units
attributable to dividends shall become Vested, or shall be forfeited, according
to the vesting of the Units to which they relate.
 
(f)  Distribution. Distribution of Vested amounts credited under this Section
4.6 shall be made in accordance with the provisions of Section 6.2; provided
that all distributions attributable to Matching Units and Units representing
deferred Company Stock (including Units attributable to dividends) shall be made
in Company Stock.
 
4.7  Vesting.
 
(a)  Base Salary; Bonus Compensation Deferrals. A Participant shall always be
100% Vested in Base Salary Deferrals, Bonus Compensation Deferrals, and related
earnings.
 
(b)  Matching Contributions. A Participant shall become Vested in 25% of the
Matching Contributions and related earnings after two Years of Service and 25%
of the Matching Contributions and related earnings for each Year of Service in
excess of two. After five Years of Service, a Participant will be 100% Vested in
the Matching Contributions and related earnings. Notwithstanding the foregoing,
a Participant shall become 100% vested in Matching Contributions and related
earnings upon attainment of age 65 (age 55 if the Participant has 10 or more
Years of Service), if the Participant is still an Employee. A Participant is
automatically 100% Vested in the Matching Contributions and earnings if the
Participant becomes Disabled or dies while an Employee or if a Change of Control
occurs while the Participant is an Employee. Matching Contributions and related
earnings are forfeited when a Participant’s Service terminates, to the extent
not then Vested.
 
(c)  Company Stock Deferral; Matching Units on Deferred Company Stock. The Units
credited to Participant’s Retirement Distribution Account with respect to a
deferral of Company Stock pursuant to Section 4.6 shall be subject to the
vesting requirements set forth in the applicable Equity Plan and the restricted
stock agreement or restricted stock unit agreement governing the Company Stock
deferred by the Participant under the applicable Equity Plan. The Matching Units
with respect to Units attributable to Deferred Company Stock shall vest on the
same terms as the Units to which they relate.
 
(d)  Matching Units on Deferred Cash Compensation. The Matching Units credited
to a Participant’s Retirement Distribution Account pursuant to Section 4.6 with
respect to a deferral of cash compensation shall be 100% Vested at all times.
 
 
 
13

--------------------------------------------------------------------------------

 
 
4.8  2005 Special Elections. For the 2005 Plan Year, as permitted by IRS Notice
2005-1, (i) an Eligible Employee may make an election on or before March 15,
2005 to defer Base Salary or Bonus Compensation for services performed on or
before December 31, 2005, provided the amounts to which the deferral election
relates have not been paid or become payable at the time of the election, and
(ii) an Eligible Employee may elect in writing in 2005 to cancel a deferral
election with respect to amounts that are earned in 2005 and are subject to
section 409A of the Code, and to receive payment of such cancelled deferral
amount in 2005 or on such later date on which the cancelled deferral amount
vests, according to procedures established by the Committee in accordance with
IRS Notice 2005-1.
 
 
ARTICLE 5  
 
Distribution Option Accounts
 
5.1  Distribution Option Accounts.
 
(a)  The Committee shall establish and maintain separate Distribution Option
Accounts with respect to a Participant. A Participant’s Distribution Option
Accounts shall consist of a Retirement Distribution Account and an In-Service
Distribution Account.
 
(b)  The amount of Base Salary and/or Bonus Compensation deferred pursuant to
Section 4.1 or Section 4.3 shall be credited by the Company to the Participant’s
Distribution Option Accounts no later than the first day of the month following
the month in which such Base Salary and/or Bonus Compensation would otherwise
have been paid, in accordance with the Distribution Option irrevocably elected
by the Participant in the annual Enrollment Agreement. Any Company Stock
deferred pursuant to Section 4.6 shall be credited by the Company to the
Participant’s Distribution Option Accounts as of the date the shares are
deferred following the Committee’s receipt of the Participant’s completed and
executed Enrollment Agreement. Matching Units and Units attributable to
dividends as described in Section 4.6 shall be credited to the Participant’s
Distribution Option Accounts as described in Section 4.6. Matching
Contributions, when credited, are credited to the Distribution Option Accounts
in the same proportion as the Base Salary and/or Bonus Compensation they match.
 
(c)  The Participant’s Distribution Option Accounts shall be reduced by the
amount of payments made by the Company to the Participant or the Participant’s
Beneficiary pursuant to this Plan.
 
 
 
14

--------------------------------------------------------------------------------

 
 
5.2  Earnings on Distribution Option Accounts.
 
(a)  Except as provided in subsection (b) below, a Participant’s Distribution
Option Account shall be credited with earnings in accordance with the Earnings
Crediting Options elected by the Participant from time to time. Participants may
allocate each of their Retirement Distribution Account and In-Service
Distribution Account among the Earnings Crediting Options available under the
Plan only in whole percentages of not less than one percent. The deemed rate of
return, positive or negative, credited under each Earnings Crediting Option is
based upon the actual investment performance of the corresponding investment
portfolios of the Hudson River Trust or EQ Advisers Trust, open-end management
investment companies under the Investment Company Act of 1940, as amended from
time to time, or such other investment fund(s) as the Company may designate from
time to time, and shall equal the total return of such investment fund net of
asset based charges, including, without limitation, money management fees, fund
expenses and mortality and expense risk insurance contract charges. The Company
reserves the right, on a prospective basis, to add or delete Earnings Crediting
Options.
 
(b)  The value of any Matching Units and any Units credited to an Eligible
Employee’s Distribution Option Accounts pursuant to Section 4.6 shall be based
on the Fair Market Value of shares of Company Stock and shall not be subject to
the provisions of subsection (a) above relating to Earnings Crediting Options.
 
5.3  Earnings Crediting Options. Except as otherwise provided pursuant to
Section 5.2, the Earnings Crediting Options available under the Plan shall
consist of hypothetical investment alternatives which correspond to certain
investment portfolios of both the Hudson River Trust and EQ Advisers Trust.
Notwithstanding that the rates of return credited to Participants’ Distribution
Option Accounts under the Earnings Crediting Options are based upon the actual
performance of the corresponding portfolios of these Trusts, or such other
investment funds as the Company may designate, the Company shall not be
obligated to invest any Base Salary and/or Bonus Compensation deferred by
Participants under this Plan, Matching Contributions, or any other amounts, in
such portfolios or in any other investment funds.
 
5.4  Changes in Earnings Crediting Options. A Participant may change the
Earnings Crediting Options to which his Distribution Option Accounts are deemed
to be allocated in accordance with procedures established by the Committee. Each
such change may include (a) reallocation of the Participant’s existing Accounts
in whole percentages of not less than five percent, and/or (b) change in
investment allocation of amounts to be credited to the Participant’s Accounts in
the future, as the Participant may elect.
 
5.5  Valuation of Accounts. The value of a Participant’s Distribution Option
Accounts as of any date shall equal the amounts theretofore credited to such
Accounts, including any earnings (positive or negative) deemed to be earned on
such Accounts in accordance with Section 5.2 through the day preceding such
date, less the amounts theretofore deducted from such Accounts.
 
 
 
15

--------------------------------------------------------------------------------

 
 
5.6  Statement of Accounts. The Committee shall provide to each Participant, not
less frequently than quarterly, a statement in such form as the Committee deems
desirable setting forth the balance standing to the credit of each Participant
in each of his Distribution Option Accounts.
 
5.7  Distributions from Accounts. Any distribution made to or on behalf of a
Participant from one or more of his Distribution Option Accounts in an amount
which is less than the entire balance of any such Account shall be made pro rata
from each of the Earnings Crediting Options to which such Account is then
allocated.
 
 
ARTICLE 6  
 
Benefits To Participants
 
6.1  Election of Time and Manner of Distribution Option Payments. In each annual
Enrollment Agreement filed with the Committee or in the election form described
in Section 6.7 or 6.8, an Eligible Employee shall elect the time and manner of
payment pursuant to which the amounts credited to the Eligible Employee’s
Distribution Option Accounts under that Enrollment Agreement (including earnings
thereon) will be paid, in accordance with the options set forth in Sections 6.2
and 6.3, as modified in accordance with Sections 6.7 and/or 6.8, if applicable.
 
6.2  Benefits Under the Retirement Distribution Option. Benefits under the
Retirement Distribution Option shall be equal to the value of the Vested portion
of amounts credited to the Participant’s Retirement Distribution Account as of
the distribution date. Annual installments (if any) shall be an amount equal to
(i) the value of such Retirement Distribution Account as of the distribution
date, divided by (ii) the number of installments remaining. Benefits under the
Retirement Distribution Option shall be paid to a Participant as follows:
 
(a)  Form of Payment Upon Retirement. A Participant’s Retirement Distribution
Account shall be distributed in one of the following methods, as elected by the
Participant pursuant to Section 6.1: (i) in a lump sum or (ii) in 5 or 10 annual
installments. The first annual payment shall be made as soon as practicable (but
no later than 90 days) following the Participant’s Retirement, except as
required by Section 6.6, and each subsequent payment shall be due on each
following anniversary of the Participant’s Retirement date for the specified
number of years. If a Participant makes no election as to form of payment, the
Retirement Distribution Account will be paid in a lump sum as soon as
practicable (but no later than 90 days) following the Participant’s Retirement,
except as required by Section 6.6. All distributions attributable to Matching
Units and Units representing deferred Company Stock (including Units
attributable to dividends) shall be made in Company Stock.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(b)  Benefits Upon Termination of Employment. In the case of a Participant’s
termination of Service prior to the earliest date on which the Participant is
eligible for Retirement, other than on account of becoming Disabled or by reason
of death, the Vested portion of a Participant’s Retirement Distribution Account,
determined as of the distribution date, shall be distributed in a lump sum as
soon as practicable (but no later than 90 days) following the Participant’s End
Termination Date, except as required by Section 6.6.
 
6.3  Benefits Under the In-Service Distribution Option. Benefits under the
In-Service Distribution Option shall be equal to the Vested amount credited to
the Participant’s In-Service Account as of the distribution date. Benefits under
the In-Service Distribution Account shall be paid to a Participant as follows:
 
(a)  Payment of In-Service Distributions. The Vested portion of a Participant’s
In-Service Account shall be distributed in a lump sum payment on the date
designated by the Participant in the Enrollment Form, except as described below.
 
(b)  Prior In-Service Period. If a Participant’s In-Service Account includes
amounts deferred for an In-Service Period that began before the Effective Date,
that portion of the Vested In-Service Account that is not a Grandfathered
Account shall be distributed in a lump sum or installments payable over 2, 3, 4
or 5 years, as elected by the Participant in the Enrollment Form. The first
payment shall be made on the date elected by the Participant in the Enrollment
Form, and each subsequent payment shall be made on each following anniversary of
the commencement date for the specified number of years. Annual installments (if
any) shall be an amount equal to (i) the value of such Vested In-Service
Distribution Account as of the distribution date divided by (ii) the number of
installments remaining. If a Participant makes no election as to the form of
payment, the In-Service Distribution Account will be paid in a lump sum.  
 
(c)  Benefits Upon Termination of Employment. Notwithstanding the provisions of
6.3(a) and (b), in the event the Participant’s Service terminates prior to the
date elected by the Participant, other than on account of becoming Disabled or
by reason of death, the Vested portion of such In-Service Distribution Account
shall be distributed in a lump sum as soon as is practicable following the
Participant’s End Termination Date.
 
6.4  Distribution following Change of Control. In the event of a Change of
Control that is a “change in control event” as determined under the regulations
under Code section 409A, notwithstanding anything else in this Article 6 to the
contrary, the Participant’s Distribution Option Accounts shall be distributed in
a single lump sum, on the date of the Change of Control consistent with Code
section 409A.
 
 
 
17

--------------------------------------------------------------------------------

 
 
6.5  Mandatory Cash-Out. Notwithstanding anything in this Article 6, or Article
7 or 8 to the contrary, in the event that the value of a Participant’s Vested
Distribution Option Accounts (including any Grandfathered Accounts and amounts
credited to a Participant under the Company’s Supplemental Executive Retirement
Plan or any other account balance deferred compensation plan that is required to
be aggregated with this Plan under Code section 409A) is less than $50,000 at
the time of the Participant’s End Termination Date, the Participant’s Vested
Distribution Option Account under this Plan (excluding Grandfathered Accounts)
will be paid to the Participant (or his or her Beneficiary, in the event of
benefits payable upon the death of the Participant) in a lump sum as soon as
practicable following his End Termination Date.
 
6.6  Special Rule for Key Employees.
 
(a)  Notwithstanding any provision of the Plan to the contrary, if a Participant
who is a Key Employee (as defined below) becomes entitled to receive a
distribution on account of separation from Service, the distribution may not be
made earlier than six months following the date of the Participant’s separation
from Service, if required by Code section 409A and the regulations thereunder.
If distributions are delayed pursuant to Code section 409A, the accumulated
amounts withheld on account of Code section 409A shall be paid on the first
business day after the end of the six-month period. If the Participant dies
during such six-month period, the amounts withheld on account of section 409A
shall be paid to the Participant’s Beneficiary on or around 90 days after the
date of the Participant’s death.
 
(b)  The term “Key Employee” means (i) an officer of the Company or its
Affiliates having annual compensation greater than $130,000 (adjusted for
inflation as described in section 416(i) of the Code), (ii) a five percent owner
of the Company and its Affiliates, or (iii) a one percent owner of the Company
and its Affiliates who has annual compensation from the Company and its
Affiliates greater than $150,000, as determined by the Committee in accordance
with Code section 409A. The number of officers who are considered Key Employees
shall be limited to 50 employees as described in Code section 416(i). The
Committee shall determine the Key Employees each year in accordance with Code
section 416(i), the “specified employee” requirements of Code section 409A, and
applicable regulations. Key employees shall be identified as of December 31 of
each year with respect to the 12-month period beginning on the next following
April 1.
 
6.7  Special 2006 Elections. Notwithstanding anything in Article 4 or this
Article 6 to the contrary, to the extent permitted under section 409A of the
Code and the regulations issued thereunder, a Participant may make a new
election on or before December 31, 2006 as to the time and manner of payment of
amounts credited to his or her Retirement Distribution Account and/or In-Service
Distribution Account, on such terms as shall be determined by the Committee,
provided that a Participant shall not be permitted in calendar year 2006 to (a)
change payment elections in a manner that will defer distribution of amounts
that the Participant otherwise would have received in 2006 or (b) cause payments
to be made in 2006 pursuant to the special 2006 election.
 
 
 
18

--------------------------------------------------------------------------------

 
 
6.8  Special Second Election Rules. To the extent permitted under section 409A
of the Code and the regulations issued thereunder, a Participant may change the
distribution option previously selected for any Distribution Option at any time
by submitting a new distribution election form to the Committee. However, a
change in time or manner of any distribution shall be effective only if: (a) the
Committee receives the new distribution election form at least 12 full months
before distributions under the Plan related to that change commence, (b) the new
distribution election is not effective for a period of 12 months from the date
made, (c) the first payment with respect to which the new election is made is
deferred for a period of five years from the date such payment otherwise would
have been made, and (d) the new election does not result in an impermissible
acceleration of payment as described in Code section 409A and the regulations
thereunder.
 
6.9  Grandfathered Accounts. The terms of this Plan as amended and restated
effective January 1, 2005, including this Article 6, shall not apply to
Grandfathered Accounts, which shall continue to be subject to, and governed by,
the terms of the Plan as in effect on December 31, 2004.
 
 
ARTICLE 7  
 
Disability
 
Subject to the provision of Section 6.5, in the event a Participant becomes
Disabled, the Participant’s right to make any further deferrals under this Plan
shall terminate as of the date for which the Participant first receives benefits
under the Company’s Long-Term Disability Benefit Plan, as amended from time to
time. The Participant’s Distribution Option Accounts shall continue to be
credited with earnings or dividends, as applicable, in accordance with Section
5.2 or Section 4.6 until such Accounts are fully distributed. For purposes of
this Plan, a Disabled Participant will not be treated as having terminated
Service. The Participant’s Retirement Distribution Account shall be distributed
as soon as practicable (but no later than 90 days) following the later of (a)
the date on which the Participant first becomes eligible for Retirement, or (b)
the date on which the Participant first becomes Disabled within the meaning of
Code section 409A. The Participant’s Retirement Distribution Account shall be
distributed to the Participant in accordance with the form of payment elected by
the Participant in the applicable Enrollment Agreement. The Disabled
Participant’s In-Service Distribution Account will be distributed to the
Participant in accordance with Section 6.3. Notwithstanding the foregoing, in no
event will distribution be made with respect to Units credited to a
Participant’s Retirement Distribution Account attributable to deferred Company
Stock prior to the time such Units are Vested in accordance with Section 4.6(d);
any such Units that are not Vested when distribution under this Article 7
commences, if not otherwise forfeited under the terms of the applicable Equity
Plan and the restricted stock agreement or restricted stock unit agreement
governing the Company Stock deferred by the Participant, will be distributed as
soon as practicable after they vest.
 
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE 8  
 
Survivor Benefits
 
8.1  Death of Participant Prior to the Commencement of Benefits. Subject to the
provisions of Section 6.5, in the event of a Participant’s death prior to the
commencement of benefits in accordance with Article 6 benefits shall be paid to
the Participant’s Beneficiary, as determined under Section 10.3, pursuant to
Section 8.2 or 8.3, whichever is applicable, in lieu of any benefits otherwise
payable under the Plan to or on behalf of such Participant.
 
8.2  Survivor Benefits Under the Retirement Distribution Option. In the case of
a Participant with respect to whom the Company has credited amounts to a
Retirement Distribution Account, and who dies prior to the commencement of
benefits under such Retirement Distribution Account pursuant to Section 6.2,
distribution of such Retirement Distribution Account shall be made in a lump sum
as soon as practicable following the Participant’s death, but in no event later
than 90 days after such date. The amount of such lump sum benefit payable in
accordance with this Section shall equal the value of such Vested Retirement
Distribution Account as of the distribution date.
 
8.3  Survivor Benefits Under the In-Service Distribution Option. In the case of
a Participant with respect to whom the Company has credited amounts to an
In-Service Distribution Account, and who dies prior to the date on which such
In-Service Distribution Account is to be paid pursuant to Section 6.3,
distribution of such In-Service Distribution Account shall be made in a lump sum
as soon as practicable following the Participant’s death, but in no event later
than 90 days after such date. The amount of such lump sum benefit payable in
accordance with this Section shall equal the value of such Vested In-Service
Distribution Account as of the distribution date.
 
8.4  Death of Participant After Benefits Have Commenced. In the event a
Participant who elected payment of benefits in the form of annual installment
under Article 6 dies after benefit payments have commenced, but before the
entire balance of such Retirement Distribution Account and/or In-Service
Distribution Account has been paid, any remaining installments shall continue to
be paid to the Participant’s Beneficiary, as determined under Section 10.3, at
such times and in such amounts as they would have been paid to the Participant
had he or she survived.
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE 9  
 
Emergency Benefit
 
9.1  Unforeseen Financial Emergency. In the event that the Committee, upon
written request of a Participant, determines, in its sole discretion, that the
Participant has suffered an unforeseeable financial emergency, the Company shall
pay to the Participant from the Vested portion of his Distribution Option
Account, as soon as practicable following such determination, an amount
necessary to meet the emergency, including amounts for any and all taxes as may
be required pursuant to Section 10.9 (the “Emergency Benefit”). For purposes of
this Plan, an unforeseeable financial emergency is an unexpected need for cash
arising from an illness, casualty loss, sudden financial reversal, or other such
unforeseeable occurrence. Cash needs arising from foreseeable events such as the
purchase of a house or education expenses for children shall not be considered
to be the result of an unforeseeable financial emergency. Emergency Benefits
shall be paid first from the Participant’s Vested In-Service Distribution
Account, if any, to the extent the balance of such In-Service Distribution
Account is sufficient to meet the emergency. If the distribution exhausts the
Vested In-Service Distribution Account, the Vested Retirement Distribution
Account may be accessed. With respect to that portion of any Distribution Option
Account which is distributed to a Participant as an Emergency Benefit in
accordance with this Article, no further benefit shall be payable to the
Participant under this Plan. It is intended that the Committee’s determination
as to whether a Participant has suffered an “unforeseeable financial emergency”
shall be made consistent with the requirements under Code section 409A.
 
 
ARTICLE 10  
 
Miscellaneous
 
10.1  Amendment and Termination. The Plan may be amended, suspended,
discontinued or terminated at any time by the Board of Directors of Charming
Shoppes; provided, however, that no such amendment, suspension, discontinuance
or termination shall reduce or in any manner adversely affect the rights of any
Participant with respect to benefits that are payable or may become payable
under the Plan based upon the balance of the Participant’s Accounts as of the
effective date of such amendment, suspension, discontinuance or termination. In
the event of termination, existing Accounts shall be paid in accordance with the
terms of the Plan or in lump sum payments consistent with Code section 409A. If
a Change of Control that constitutes a “change in control” event within the
meaning of Code section 409A occurs, the Plan shall terminate as of the date of
the Change of Control and the benefits payable based upon the balance of each
Participant’s Accounts shall be distributed as soon as practicable thereafter,
consistent with Code section 409A.
 
10.2  Claims Procedure.
 
(a)  Claim. A person who believes that he is being denied a benefit to which he
is entitled under the Plan (hereinafter referred to as a “Claimant”) may file a
written request for such a benefit with the Benefits Department of the Company,
setting forth his or her claim.
 
 
 
21

--------------------------------------------------------------------------------

 
 
(b)  Claim Decision. Upon receipt of a claim, the Benefits Department of the
Company shall advise the Claimant that a reply will be forthcoming within ninety
(90) days (forty-five (45) days in the case of claims relating to Disability).
The Benefits Department of the Company may, however, extend the reply period
under special circumstances for an additional ninety 90 days (or up to two
thirty (30) day extensions in the case of claims relating to Disability), and
shall, in fact, deliver such reply within such period. If the claim is denied in
whole or in part, the Claimant shall be provided a written opinion, using
language calculated to be understood by the Participant, setting forth:
 
(i)  the specific reason or reasons for the denial;
 
(ii)  specific reference to relevant provisions of the Plan on which the denial
is based;
 
(iii)  a description of any additional or material information necessary for the
Claimant to perfect his or her claim and an explanation why such additional or
material information is necessary;
 
(iv)  appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review;
 
(v)  the time limits for requesting a review under subsection (c) and for review
under subsection (d) hereof; and
 
(vi)  the Claimant’s right to bring an action for benefits under Section 502 of
the Employee Retirement Income Security of 1974, as amended (“ERISA”), following
an adverse benefit determination on appeal.
 
(c)  Request for Review. Within sixty (60) days (one-hundred and eighty (180)
days in the case of claims relating to Disability) after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the Committee review the determination of the Benefits Department
of the Company. The Claimant written request for review must set forth all the
facts upon which the appeal is based. The Claimant or his duly authorized
representative may, but need not, review the pertinent documents and obtain,
upon request and without charge, copies of all information relevant to your
claim. If the Claimant does not request a review of the initial determination
within such sixty (60) day (or one-hundred and eighty (180) day for claims
relating to Disability) period, the Claimant shall be barred and estopped from
challenging the determination.
 
 
 
22

--------------------------------------------------------------------------------

 
 
(d)  Review of Decision. Within sixty (60) days (forty-five (45) days in the
case of claims relating to Disability) after the Committee’s receipt of a
request for review, it will review the initial determination. After considering
all materials presented by the Claimant, the Committee will render a written
opinion, written in a manner calculated to be understood by the Claimant,
setting forth the specific reasons for the decision, specific references to the
pertinent Plan provisions on which the decision is based, the Claimant’s right
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits, and the Claimant’s right to bring a civil action under section 502(a)
of ERISA. If special circumstances require that the sixty (60) day (forty-five
(45) day in the case of claims relating to Disability) time period be extended,
the Committee will so notify the Claimant and will render the decision as soon
as possible, but no later than one hundred twenty (120) days (ninety (90) in the
case of claims relating to Disability) after receipt of the request for review.
 
(e)  Exhaustion; Scope of Review. No Claimant may bring an action for any
alleged wrongful denial of Plan benefits in a court of law unless the claims
procedures set forth above are exhausted and a final determination is made by
the Committee. If the Claimant challenges a decision under this Section 10.2, a
review by the court of law will be limited to the facts, evidence and issues
presented during the claims procedure set forth above. Facts and evidence that
become known to the Claimant after having exhausted the claims procedure must be
brought to the attention of the Benefits Department of the Company or the
Committee for reconsideration of the claims determination. Issues not raised
during the claims procedure will be deemed waived.
 
10.3  Designation of Beneficiary. Each Participant may designate a Beneficiary
or Beneficiaries (which Beneficiary may be an entity other than a natural
person) to receive any payments which may be made following the Participant’s
death. Such designation may be changed or canceled at any time without the
consent of any such Beneficiary. Any such designation, change or cancellation
must be made in a form approved by the Committee and shall not be effective
until received by the Committee, or its designee. If no Beneficiary has been
named, or the designated Beneficiary or Beneficiaries shall have predeceased the
Participant, the Beneficiary shall be the Participant’s estate. If a Participant
designates more than one Beneficiary, the interests of such Beneficiaries shall
be paid in equal shares, unless the Participant has specifically designated
otherwise.
 
10.4  Limitation of Participant’s Right. Nothing in this Plan shall be construed
as conferring upon any Participant any right to continue in the employment of
the Company, nor shall it interfere with the rights of the Company to terminate
the employment of any Participant and/or to take any personnel action affecting
any Participant without regard to the effect which such action may have upon
such Participant as a recipient or prospective recipient of benefits under the
Plan.
 
 
 
23

--------------------------------------------------------------------------------

 
 
10.5  No Limitation on Company Actions. Nothing contained in the Plan shall be
construed to prevent the Company from taking any action which is deemed by it to
be appropriate or in its best interest. No Participant, Beneficiary, or other
person shall have any claim against the Employer as a result of such action. Any
decisions, actions or interpretations to be made under the Plan by the Company
or the Board, or the Committee acting on behalf of the Company, shall be made in
its respective sole discretion, not as a fiduciary, need not be uniformly
applied to similarly situated individuals and shall be final, binding and
conclusive on all persons interested in the Plan.
 
10.6  Obligations to Company. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Employer, then the Employer may offset such amount owed to it
against the amount of benefits otherwise distributable. Such determination shall
be made by the Committee.
 
10.7  Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer (otherwise
than by will or the laws of descent and distribution), alienate, or otherwise
encumber the Participant’s interest under the Plan. The Company’s obligations
under this Plan are not assignable or transferable except to (a) any corporation
or partnership which acquires all or substantially all of the Company’s assets
or (b) any corporation or partnership into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s Beneficiaries, heirs, executors,
administrators or successors in interest.
 
10.8  Protective Provisions. Each Participant shall cooperate with the Employer
by furnishing any and all information requested by the Employer in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Employer may deem necessary and taking such other relevant action as may
be requested by the Employer. If a Participant refuses to cooperate, the
Employer shall have no further obligation to the Participant under the Plan,
other than payment to such Participant of the then current balance of the
Participant’s Distribution Option Accounts in accordance with his prior
elections.
 
10.9  Withholding Taxes. The Company may make such provisions and take such
action as it may deem necessary or appropriate for the withholding of any taxes
which the Company is required by any law or regulation of any governmental
authority, whether Federal, state or local, to withhold in connection with any
benefits under the Plan, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Participant (or his
Beneficiary). Each Participant, however, shall be responsible for the payment of
all individual tax liabilities relating to any such benefits.
 
10.10  Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan of deferred compensation for Participants. Benefits payable hereunder shall
be payable out of the general assets of the Company, and no segregation of any
assets whatsoever for such benefits shall be made. Notwithstanding any
segregation of assets or transfer to a grantor trust, with respect to any
payments not yet made to a Participant, nothing contained herein shall give any
such Participant any rights to assets that are greater than those of a general
creditor of the Company.
 
 
 
24

--------------------------------------------------------------------------------

 
 
10.11  Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
 
10.12  Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania, without reference to
the principles of conflict of laws.
 
10.13  Headings and Captions. Headings and captions are inserted in this Plan
for convenience of reference only and are to be ignored in the construction of
the provisions of the Plan.
 
10.14  Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may read as the plural and the plural as the singular.
 
10.15  Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the Benefits Department, or to such
other entity as the Committee may designate from time to time. Such notice shall
be deemed given as to the date of delivery, or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification.
 
10.16  Code Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Code section 409A and its corresponding regulations
and related guidance, and shall be maintained and administrated in accordance
with section 409A to the extent section 409A applies to the Plan.
Notwithstanding anything in the Plan to the contrary, distributions from the
Plan may only be made in a manner, and upon an event, permitted by section 409A.
 








 
25

--------------------------------------------------------------------------------

 